Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6 – 10, 20, 22 - 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 20160181682), in view of Kawai (US 20140197899).
Regarding claim 1, Zhao discloses, in figures 2 and 3, a printed circuit board, comprising:
a first differential signal via pair (204A, 204B, figure 2; 308C, 308D, figure 3) to route a first differential signal (differential signal lines can be vias, paragraph 50) from a first layer of the printed circuit board to a second layer of the printed circuit board (the vias are known in the art for connecting layers of circuit board together.  Paragraph 70 suggests first and second layer of conductor on the circuit board), wherein first (308C) and second (308D) vias of the first differential signal via pair are spaced apart from each other at a first characteristic via-to-via pitch distance (distance between the center of 308C and 308D) for the printed circuit board; and 
a second differential signal via pair (208A, 208B, 304C, 304D) to route a second differential signal from the first layer to the second layer; wherein first (304C) and second (304D) vias of the second differential signal via pair are spaced apart from each 
wherein the first differential signal via pair is oriented on the printed circuit board in a first orientation (horizontal orientation), the second differential signal via pair is oriented on the printed circuit board in a second orientation (vertical orientation) that is perpendicular to the first orientation, 
the second differential signal via pair is located such that a midpoint of a first line segment drawn (line 216 drawn through midpoint of 208A and 208b or line 314B) between centers of first and second vias (208A, 208B) of the second differential signal pair intersects a first ray (line 214 drawn through 204A and 204B or line 316B) drawn from a center of a first via (204A) of the first differential signal via pair through a center of a second via (204B) of the first differential signal via pair, and 
the second differential signal via pair is further located such that the midpoint of the first line segment is at a characteristic via-to-via pitch distance (characteristic via-to-via pitch distance in figure 2) for the printed circuit board from the center of the second via of the first differential signal via pair;
a first ground via (312A, figure 3) located such that a center of the first ground via is at a second characteristic via-to-via pitch distance (distance from center of 312A to center of 308D) from the center of the second via (308D) of the first differential signal via pair (308C, 308D) and is located to a first side (top side) of the first ray (316B); and 
a second ground via (312C) located such that a center of the second ground via is at the characteristic via-to-via pitch distance (distance from center of  312C via to the 
Zhao does not explicitly disclose the first ground via located at the second characteristic via-to-via pitch distance from the first via of the second differential signal via pair; the second ground via located at the second characteristic via-to-via pitch distance from the second via of the second differential via pair; wherein the first and second characteristic via-to-via pitch distance are equal.
Zhao suggests the first ground via (412D, figure 4) located at the second characteristic via-to-via pitch distance (distance from center of 412D and center of 404A) from the first via (404B) of the second differential signal via pair (distance between 412D and 404A equal to distance between 412D and 404B).  Zhao also suggests the first (distance from center of 404A and center of 404B) and second (distance from center of 412D and center of 404A) characteristic via-to-via pitch distance are equal.
It would have been obvious to one having skill in the art at the effective filing date of the invention to rearrange the position of the ground via to space from other vias with a distance equal to via-to-via pitch in order to provide a proper shield to the differential pair to reduce cross-talking and to prevent electromagnetic interference to the differential pair.  It is also obvious to one having ordinary skill in the art that circuit board designer may rearrange the position of the vias to any location on the circuit board to form a functional circuitry.  Rearranging the positions of components on the circuit board is a common practice of the skilled in the art.

	Kawai teaches the H-shaped arrangement of three differential via pairs with spatial efficiency of 3:1 (Figures 1, 2, 4 and 16).
	It would have been obvious to one having skill in the art at the effective filing date of the invention to rearrange the position of the differential via pairs along with ground pairs with the H-shaped configuration, as suggested by Kawai, in order to protect the signal integrity in differential pairs during high speed transmission with proper space to arrange the ground vias around the signal vias.

Regarding claim 6, Zhao, in view of Kawai, discloses the claimed invention as set forth in claim 1.  

Zhao suggests third ground via (312B) and fourth ground via (312D) at a distance from the vias 308C and 308D.
It would have been obvious to one having skill in the art at the effective filing date of the invention to adjust the distance between the vias in order to provide an electromagnetic shield and reducing cross-talking for the differential pair as discussed in claim 1.

Regarding claim 7, Zhao, in view of Kawai, discloses the claimed invention as set forth in claim 1.  Zhao further suggests a first pair of circuit traces (one of the pair of traces connected to the differential via pair in figure 5) on the first layer, the first pair of circuit traces coupled between a first device (devices connected to differential lines, paragraph 19, 49 and 55) and the first differential signal via pair to communicate the first differential signal from the first device to the first differential signal via pair; and a second pair of circuit traces (other pair of traces connected to the differential via pair, 

Regarding claim 8, Zhao, in view of Kawai, discloses the claimed invention as set forth in claim 7.
Zhao does not explicitly disclose a third pair of circuit traces on the second layer, the third pair of circuit traces coupled between the first differential signal via pair and a second device to communicate the first differential signal from the first differential signal via pair to the second device; and a fourth pair of circuit traces on the second layer, the fourth pair of circuit traces coupled between the second differential signal via pair and the second device to communicate the second differential signal from the second differential signal via pair to the second device.
Zhao suggests there are several signal layers in the circuit board (paragraph 13).  The differential via pairs are connected to the traces on the signal layer (figure 5).
It would have been obvious to one having skill in the art at the effective filing date of the invention to distribute differential pairs on first layer and second layer as needed in order to fit all the traces into the limited space of the circuit substrate.

Regarding claim 9, Zhao, in view of Kawai, discloses the claimed invention as set forth in claim 1.
Zhao does not explicitly disclose the first and second differential signals are high speed serial differential pair data links.

It would have been obvious to one having skill in the art at the effective filing date of the invention that differential pair is used to conduct high speed signal because the lines are routed next to each other at the same constant distant to cancel noise due to high speed transmission.

Regarding claim 10, Zhao, in view of Kawai, discloses the claimed invention as set forth in claim 9.  Kawai further suggests the high speed serial differential pair data link includes one of a Peripheral Component Interconnect - Express data link (PCI express, see background of the invention).

Regarding claim 20, Zhao disclose an information handling system, comprising:
a printed circuit board (PCB, paragraph 13) including: 
a first differential signal via pair (204A, 204B, figure 2; 308C, 308D, figure 3. Differential signal lines can be vias, paragraph 50) to route a first differential signal from a first layer of the printed circuit board to a second layer of the printed circuit board (the vias are known in the art for connecting layers of circuit board together.  Paragraph 70 suggests first and second layer of conductor on the circuit board); first (308C) and second (308D) vias of the first differential signal via pair are spaced apart from each other at a first characteristic via-to-via pitch distance (distance between the center of 308C and center of 308D) for the printed circuit board; and 

wherein the first differential signal via pair is oriented on the printed circuit board in a first orientation (horizontal orientation), the second differential signal via pair is oriented on the printed circuit board in a second orientation (vertical orientation) that is perpendicular to the first orientation, the second differential signal via pair is located such that a midpoint of a first line segment (216) drawn between centers of first and second vias of the second differential signal pair intersects a first ray (214) drawn from a center of a first via of the first differential signal via pair through a center of a second via of the first differential signal via pair, and the second differential signal via pair is further located such that the midpoint of the first line segment is at a characteristic via-to-via pitch distance (via to via distance in figure 2) for the printed circuit board from the center of the second via of the first differential signal via pair.
a first ground via (312A, figure 3) located such that a center of the first ground via is at second characteristic via-to-via pitch distance (distance from center of 312A to center of 308D) from the center of the second via (308D) of the first differential signal via pair (308C, 308D) and is located to a first side (top side) of the first ray (316B); and 
a second ground via (312C) located such that a center of the second ground via is at the characteristic via-to-via pitch distance (distance from center of 312C to center 
Zhao does not explicitly disclose a processor; the first ground via located at the second characteristic via-to-via pitch distance from the first via of the second differential signal via pair; the second ground via located at the second characteristic via-to-via pitch distance from the second via of the second differential via pair; wherein the first and second characteristic via-to-via pitch distance are equal.
Zhao suggests the device such as chip, system on chip, die, and semiconductor substrate.  It is known in the art that a processor is a chip.
It would have been obvious to one having skill in the art at the effective filing date of the invention to use differential line in the system having a processor in order to conduct high speed signal coming out from the processor.
Zhao suggests the first ground via (412D, figure 4) located at the second characteristic via-to-via pitch distance (distance from center of 412D and center of 404A) from the first via (404B) of the second differential signal via pair (distance between 412D and 404A equal to distance between 412D and 404B).  Zhao also suggests the first (distance from center of 404A and center of 404B) and second (distance from center of 412D and center of 404A) characteristic via-to-via pitch distance are equal.
It would have been obvious to one having skill in the art at the effective filing date of the invention to rearrange the position of the ground via to space from other vias with a distance equal to via-to-via pitch in order to provide a proper shield to the differential pair to reduce cross-talking and to prevent electromagnetic interference to the 
Zhao does not explicitly disclose a third differential signal via pair to route a third differential signal from the first layer to the second layer wherein the third differential signal via pair is oriented on the printed circuit board in a third orientation that is perpendicular to the first orientation, the third differential signal via pair is located such that a midpoint of a second line segment drawn between centers of first and second vias of the third differential signal pair intersects a second ray drawn from the center of the second via of the first differential signal via pair through the center of the first via of the first differential signal via pair, and the third differential signal via pair is further located such that the midpoint of the third line segment is at the characteristic via- to-via pitch distance from the center of the first via of the first differential signal via pair; wherein the first, second, and third differential signal via pairs have a spatial efficiency of 3:1.
	Kawai teaches the H-shaped arrangement of three differential via pairs with spatial efficiency of 3:1 (Figures 1, 2, 4 and 16).
	It would have been obvious to one having skill in the art at the effective filing date of the invention to rearrange the position of the differential via pairs along with ground pairs with the H-shaped configuration, as suggested by Kawai, in order to protect the signal integrity in differential pairs during high speed transmission with proper space to arrange the ground vias around the signal vias.

Regarding claim 22, Zhao, in view of Kawai, discloses the claimed invention as set forth in claim 20.  
Zhao does not explicitly disclose a third ground via located such that a center of the third ground via is at the second characteristic via-to-via pitch distance from the center of the first via of the first differential signal via pair and at the second characteristic via-to-via pitch distance from the first via of the third differential signal via pair, and is located to a first side of the second ray; and a fourth ground via located such that a center of the fourth ground via is at the characteristic via-to-via pitch distance from the center of the first via of the first differential signal via pair and at the second characteristic via-to-via distance from the second via of the third differential signal via pair and is located to a second side of the second ray.
Zhao suggests third ground via (312B) and fourth ground via (312D) at a distance from the vias 308C and 308D.
It would have been obvious to one having skill in the art at the effective filing date of the invention to adjust the distance between the vias in order to provide an electromagnetic shield and reducing cross-talking for the differential pair as discussed in claim 20.

Regarding claim 23, Zhao, in view of Kawai, discloses the claimed invention as set forth in claim 20.  Zhao further suggests a first pair of circuit traces (one of the pair of traces connected to the differential via pair in figure 5) on the first layer, the first pair of circuit traces coupled between a first device (devices connected to differential lines, 
a second pair of circuit traces (other pair of traces connected to the differential via pair, figure 5) on the first layer, the second pair of circuit traces coupled between the first device and the second differential signal via pair to communicate the second differential signal from the first device to the second differential signal via pair.

Regarding claim 24, Zhao, in view of Kawai, discloses the claimed invention as set forth in claim 23.
Zhao does not explicitly disclose a third pair of circuit traces on the second layer, the third pair of circuit traces coupled between the first differential signal via pair and a second device to communicate the first differential signal from the first differential signal via pair to the second device; and a fourth pair of circuit traces on the second layer, the fourth pair of circuit traces coupled between the second differential signal via pair and the second device to communicate the second differential signal from the second differential signal via pair to the second device.
Zhao suggests there are several signal layers in the circuit board (paragraph 13).  The differential via pairs are connected to the traces on the signal layer (figure 5).
It would have been obvious to one having skill in the art at the effective filing date of the invention to distribute differential pairs on first layer and second layer as needed in order to fit all the traces into the limited space of the circuit substrate.

claim 25, Zhao, in view of Kawai, discloses the claimed invention as set forth in claim 20.
Zhao does not explicitly disclose the first and second differential signals are high speed serial differential pair data links.
Kawai suggests the differential lines are for high speed (in the Gigahertz range, see background of the invention).  It is known in the art that high speed signal are conducted through differential pair to reducing noise.
It would have been obvious to one having skill in the art at the effective filing date of the invention that differential pair is used to conduct high speed signal because the lines are routed next to each other at the same constant distant to cancel noise due to high speed transmission.

Regarding claim 26, Zhao, in view of Kawai, discloses the claimed invention as set forth in claim 25.  Kawai further suggests the high speed serial differential pair data link includes one of a Peripheral Component Interconnect - Express data link (PCI express, see background of the invention).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289.  The examiner can normally be reached on M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BINH B TRAN/Primary Examiner, Art Unit 2848